Title: [Diary entry: 31 May 1786]
From: Washington, George
To: 

Wednesday 31st. Thermometer at 68 in the Morning— at Noon—and 69 at Night. Wind still at No. East, and the day heavy & lowering, without rain. Colo. Mead left this after a very early Breakfast. I rid to the Plantations at Muddy hole & Dogue run, by the New ground; and also went to the Mill. At both places the Plows were at Work in ground much too wet. At the first, that is Muddy hole, they were breaking up ground, and at the other (Dogue Run) they were crossing for the purpose of planting Corn, which would be all in to day and in miserable order, as the ground was little other than Mortar, & hills obliged to be raised to keep the grain out of the Water. My Mill People, and Cowper, were employed in Repairing the breaches made by the Rain and in preventing the Water of Piney Run going up the Race in to Dogue Run, at the Tumbling dam as it has done since the mishap to the latter.